DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-14 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Steve Fallon on 01/14/2021.
The claims are amended as follows:
Claim 1 Lines 7-9 reading “a transition between the outer shaft and receiving element to dampen mechanical tensile and/or compressive stresses” should be amended to include the contents of Claim 4 and should now read --a transition between the outer shaft and the receiving element to dampen mechanical tensile and/or compressive stresses, wherein the locally placed sleeve has at least one first and one second region, wherein the first region is arranged at the transition between the outer 
Claim 4 is hereinafter cancelled.
Claim 6 Line 2 reading “and receiving element” should read --and the receiving element--.
Claim 11 Line 2 reading “the length” should read --a length--.

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art neither anticipates nor obviates an insertion device for the insertion of a medical implant into a subject, the insertion device comprising an outer shaft, a receiving element comprising a medical implant, the receiving element being connected to a distal end of the outer shaft, and a locally placed sleeve surrounding the outer shaft and the receiving element at a transition between the outer shaft and the receiving element, wherein the locally placed sleeve has at least one first and one second region, wherein the first region is arranged at the transition between the outer shaft and the receiving element and is shrunk, and the second region is arranged over the receiving element and is shrunk to a lesser extent than the first region. 
	In the present case, the specification and drawings fail to provide how the insertion device inserts the medical implant into a subject. However, it has been determined that one of ordinary skill in the art could determine how the device of the present case could insert a medical implant into a subject. It must be noted that the receiving element 132 in the present case cannot move in a distal direction as it appears blocked by a tip 134, as seen in Fig. 2. 
	Prior art Quint (USPGPub 2014/0330219) was used to anticipate the limitations of Claim 1. However, Quint does not disclose wherein the locally placed sleeve has at least one first and one second region and the second region is arranged over the receiving element and is shrunk to a lesser extent than the first region. This limitation is well known in the prior art where prior art Becking et al. (USPGPub 2009/0287292) and Hegland et al. (USPGPub 2005/0251102) both disclose similar embodiments comprising a sleeve with first and second regions being shrunk to different degrees. However, it has been determined that the shrinking of the sleeve of Quint would result in Quint being inoperable for its intended purpose. Similar prior art includes but is not limited to Snow et al. (USPGPub 2005/0288764), Yassinzadeh (USPGPub 2013/0060279), Khosravi et al. (USPGPub 2012/0130468), and Quigley (USPGPub 2013/0345561).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        01/19/2021